                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA

ANDREW GOTT and JOANN GOTT,                           )
                                                      )
Plaintiffs,                                           )
                                                      )             Case No. 1:19-cv-4
v.                                                    )
                                                      )             Judge Mattice
NEUMAN & ESSER USA, INC.,                             )             Magistrate Judge Lee
NEUMAN & ESSER DEUTSCHLAND                            )
GMBH & CO KG, and JOHN DOES 1 & 2,                    )
                                                      )
Defendants.                                           )

                                                 ORDER

        On November 1, 2019, United States Magistrate Judge Susan K. Lee filed a Report

and Recommendation (Doc. 63) pursuant to 28 U.S.C. § 636, the Rules of this Court, and

the Referral Order (Doc. 56). The Magistrate Judge recommends the Motion to Dismiss

and for Sanctions (Doc. 53) filed by defendant Neuman & Esser USA, Inc., be denied. No

party has filed an objection to the Report and Recommendation.1 The Court has

nonetheless reviewed the Report and Recommendation, as well as the record, and agrees

with Magistrate Judge Lee’s well-reasoned conclusions.

        Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s findings

of fact and conclusions of law as set forth in the Report and Recommendation (Doc. 63).

Defendant Neuman & Esser USA, Inc.’s Motion to Dismiss and for Sanctions (Doc. 53) is

DENIED.


1 Magistrate Judge Lee advised that the parties had 14 days in which to object to the Report and
Recommendation and that failure to do so would waive any right to appeal. (Doc. 63 at 8 n.3); see Fed. R.
Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear that Congress
intended to require district court review of a magistrate judge’s factual or legal conclusions, under a de novo
or any other standard, when neither party objects to those findings.”).
SO ORDERED this 18th day of November 2019.


                                        /s/ Harry S. Mattice, Jr. ____
                                        HARRY S. MATTICE, JR.
                                    UNITED STATES DISTRICT JUDGE




                               2
